EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Insituform Technologies, Inc. of our report dated February 28, 2011, relating to the consolidated financial statements,and the effectiveness of internal control over financial reporting, which appears inInsituform Technologies, Inc.'sAnnual Report on Form 10-K for the year ended December 31, 2010. /s/ Pricewaterhouse Coopers LLP PricewaterhouseCoopers LLP St. Louis, Missouri April 28, 2011
